       CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 SNYDERS HEART VALVE LLC,
                                                     Civil No. 18-2030 (JRT/DTS)
                                 Plaintiff,

 v.                                           MEMORANDUM OPINION AND ORDER
                                                 ON CLAIM CONSTRUCTION
 ST. JUDE MEDICAL S.C. INC., ST. JUDE
 MEDICAL, CARDIOLOGY DIVISION, INC.,
 and ST. JUDE MEDICAL, LLC

                              Defendants.


      Matthew James Antonelli, Christopher Ryan Pinckney, Larry D. Thompson,
      Jr., and Zachariah S. Harrington, ANTONELLI HARRINGTON & THOMPSON
      LLP, 4306 Yoakum Boulevard, Suite 450, Houston, TX 77006; Niall A.
      MacLeod, KUTAK ROCK LLP, 60 South Sixth Street, Suite 3400, Minneapolis,
      MN 55347; Stafford Davis, THE STAFFORD DAVIS FIRM PC, 815 South
      Broadway Avenue, Tyler, TX 75701; Sarah J. Ring, DANIELS & TREDENNICK,
      6363 Woodway, Suite 700, Houston, TX 77057; and Katherine J. Van Gunst,
      P.O. Box 55727, Shoreline, WA 98155, for plaintiff.

      Joseph W. Winkels and Alexander S. Rinn, CARLSON CASPERS, 225 South
      Sixth Street, Suite 4200, Minneapolis, MN 55402; and Bryan S. Hales and
      Kristina Hendricks, KIRKLAND & ELLIS LLP, 300 North LaSalle, Chicago, IL
      60654, for defendants.



      At this stage of a long-running patent infringement dispute, Plaintiff Snyders Heart

Valve (“Snyders”) and Defendants (collectively, “St. Jude”) have submitted briefs

advocating for their proposed constructions of the “sized and shaped” limitation in U.S.

Patent No. 6,540,782 (“the ’782 Patent”), which Snyders asserts St. Jude is infringing.
       CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 2 of 13




Because the Court is not required to adopt St. Jude’s proposed construction based on the

Federal Circuit’s prior decision in the parallel patentability proceedings, and because

Snyders has not disclaimed its now-proposed construction of the claim, which comports

with the plain language of the claim and the intrinsic record of the ’782 Patent, the Court

will reject St. Jude’s proposed construction and adopt Snyders’s.


                                      BACKGROUND

       Snyders and St. Jude have been engaged in this patent infringement litigation for

nearly five years. (See Compl., Oct. 25, 2016, Docket No. 11.) In short, Snyders asserts

that St. Jude is infringing two patents, U.S. Patent No. 6,821,297 (“the ’297 Patent”) and

the ’782 Patent, which both relate to artificial heart valves used in a minimally-invasive

heart valve replacement surgery. (See Am. Compl. ¶¶ 18–37, Jan. 18, 2017, Docket No.

22.) Because the case is familiar to the Court and the parties, only the background

relevant to the present claim construction dispute is summarized here.

       Simultaneous to this patent infringement litigation, St. Jude filed petitions for inter

partes review (“IPR”) with the Patent Trial and Appeals Board (“PTAB”), challenging the

patentability of the asserted claims based on anticipation and obviousness defenses. See

Snyders Heart Valve LLC v. St. Jude Medical, No. 18-2030, 2020 WL 1445835, at *2 (D.

Minn. Mar. 25, 2020). While the IPR progressed, pretrial proceedings in this litigation

continued. (See, e.g., Tr. Oral Ruling Defs.’ Mot. Stay at 4:15–19, July 26, 2019, Docket

No. 433 (denying a stay of pretrial proceedings during pendency of IPR appeals).) The

                                             -2-
        CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 3 of 13




Court issued an order on March 25, 2020 addressing claim construction and granting

Snyders’s motion for partial summary judgment, finding that some of St. Jude’s defenses

were precluded. See Snyders Heart Valve, 2020 WL 1445835, at *8.

       In the IPR, the PTAB found a number of the asserted claims unpatentable because

they were anticipated by prior art, but on appeal the Federal Circuit found that claims 1,

2, 6, and 8 of the ’782 Patent were patentable on the merits.1 See St. Jude Medical, LLC

v. Snyders Heart Valve LLC, 977 F.3d 1232, 1235, 1237 (Fed. Cir. 2020). The Federal Circuit

concluded that the claims were not anticipated by the key prior art, U.S. Patent No.

5,855,601 (“Bessler”), which discloses an artificial heart valve and method and device for

installing it, see id. at 1236–37, because the Bessler valve is fitted for the space left after

removal of the native heart valve, whereas the Snyders valve is fitted for insertion without

excision of the native valve. Id. at 1240–42.

       After the Federal Circuit revived some of the claims, the parties disputed whether

Snyders could still assert those claims in the patent infringement action. Snyders Heart

Valve LLC v. St. Jude Med. S.C. Inc., No. 18-2030, 2021 WL 1063005, at *3 (D. Minn. Mar.

19, 2021). The Court found that Snyders had not previously waived the revived claims

and could therefore continue to assert infringement of them. (Id. at *4.) The Court also




1 The Federal Circuit also reversed and remanded the PTAB’s finding of unpatentability on the
’297 Patent, but did so on grounds that the PTAB patent judges were unconstitutionally
appointed. See Snyders Heart Valve LLC v. St. Jude Medical, LLC, 825 Fed. App’x 888, 889–90 (Fed.
Cir. 2020).

                                              -3-
       CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 4 of 13




declined to stay the case while the IPR was remanded to the PTAB and any decision on

the merits of the remaining claims was appealed. (Id. at *5.)

      The Court held a status conference to discuss the best approach to streamline and

ready the matter for trial in light of numerous unresolved motions already-filed and

additional proposed motions. (Min. Entry, Apr. 15, 2021, Docket No. 738.) The Court

instructed the parties to meet with the Magistrate Judge to set a timeline for resolving

remaining dispositive and nondispositive motions. (Id.) The Magistrate Judge issued a

briefing decision ordering, among other things, the parties to file simultaneous

memoranda in support of their requested construction of the “sized and shaped” claim

term. (Briefing Order at 1, May 7, 2021, Docket No. 756.) The parties submitted Markman

claim construction briefs and accompanying documents on May 17, 2021. (Pl.’s Markman

Brief, May 17, 2021, Docket No. 757; Defs.’ Markman Brief, May 17, 2021, Docket No.

758.) The Court now construes the “sized and shaped” claim based on the parties’

submissions.


                                      DISCUSSION

I.    CLAIM CONSTRUCTION PRINCIPLES

      Claim construction is a question of law for the court. Allen Eng’g Corp. v. Bartell

Indus., Inc., 299 F.3d 1336, 1344 (Fed. Cir. 2002). “The purpose of claim construction is

to determine the meaning and scope of the patent claims that the plaintiff alleges have

been infringed.” Every Penny Counts, Inc. v. Am. Express Co., 563 F.3d 1378, 1381 (Fed.

                                           -4-
        CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 5 of 13




Cir. 2009). Claim terms are given their ordinary and customary meaning as understood

by one of ordinary skill in the art at the time of the invention. Phillips v. AWH Corp., 415

F.3d 1303, 1312-13 (Fed. Cir. 2005).

       To ascertain this meaning and define the scope of the invention, courts primarily

look to intrinsic evidence, including the words of the claims themselves, the specification,

and the prosecution history of the patent. Id. at 1313–14. “Although the specification

may aid the court in interpreting the meaning of disputed claim language, particular

embodiments and examples appearing in the specification will not generally be read into

the claims,” Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998)

(quotation omitted), unless there is a clear indication in the intrinsic record that the claims

were intended to be limited to the specifications, Liebel-Flarsheim Co. v. Medrad, Inc.,

358 F.3d 898, 913 (Fed. Cir. 2004). Further, the Court should avoid adding extraneous

limitations to claim language; “that is, limitations added wholly apart from any need to

interpret what the patentee meant by particular words or phrases in the claim.” Hoganas

AB v. Dresser Indus., Inc., 9 F.3d 948, 950 (Fed. Cir. 1993) (quotation omitted). “[T]here

must be a textual reference in the actual language of the claim with which to associate a

proffered claim construction.” Johnson Worldwide Assocs., Inc. v. Zebco Corp., 175 F.3d

985, 990 (Fed. Cir. 1999).

       The Court may also take extrinsic evidence into consideration for claim

construction. “Extrinsic evidence consists of all evidence external to the patent and


                                              -5-
       CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 6 of 13




prosecution history, including expert inventor testimony, dictionaries, and learned

treatises.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir. 1995).

However, intrinsic evidence is of the primary importance, and extrinsic evidence cannot

establish the meaning of a claim term that is at odds with the intrinsic evidence. Phillips,

415 F.3d at 1317.


II.    ANALYSIS

       Each claim at issue in the ’782 Patent discloses the “sized and shaped” limitation

which the Court now construes. (See Decl. Matthew J. Antonelli (“Antonelli Decl.”) ¶ 2,

Ex. 2 (“ ’782 Patent”), May 17, 2021, Docket No. 759-2.) Claim 1, for example, recites in

relevant part:

              An artificial valve for repairing a damaged heart valve having
              a plurality of cusps separating an upstream region from a
              downstream region, said artificial valve comprising:

                     a flexibly resilient frame sized and shaped for insertion
                     in a position between the upstream region and the
                     downstream region.

(’782 Patent at Col. 10, Lines 22–27.) Specifically at issue here is the portion, “sized and

shaped for insertion in a position between the upstream region and the downstream

region,” and the Court must determine what is required for a product to be so “sized and

shaped.”

       Snyders has proposed that the claim be construed as “fitted for insertion between

the unremoved cusps of the damaged heart valve.” (Pl.’s Markman Brief at 4.) St. Jude

                                            -6-
       CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 7 of 13




has proposed a construction of “sized and shaped, but not frames 1.5 cm and larger in

expanded diameter” or, in the alternative, “sized and shaped, but not frames between

1.5–3.5 cm in expanded diameter.” (Antonelli Decl. ¶ 1, Ex. 1 at 2, May 17, 2021, Docket

No. 759-1.)


       A.     Federal Circuit Decision

       Before examining the plain language of the patent, the Court considers the effect

of the Federal Circuit’s claim construction in the parallel IPR proceedings. St. Jude argues

that because the Court is bound by the Federal Circuit’s construction of the “sized and

shaped” limitation, the Court must adopt St. Jude’s proposed construction. St. Jude

asserts that Snyders argued, and the Federal Circuit agreed, that the key prior art, Bessler,

which discloses a valve with a diameter of about 1.5 to 3.5 centimeters, (see, e.g., Decl.

Joseph W. Winkels (“Winkels Decl.”) ¶ 3, Ex. 2 at 12–14, Docket No. 760-2), is too big to

be within the scope of the “sized and shaped” limitation. Thus, St. Jude maintains that its

proposed construction—that the term excludes frames larger than 1.5 centimeters—is

the only way to construe the claim consistently with the Federal Circuit decision.

       Indeed, Federal Circuit claim construction decisions have stare decisis effect

nationwide. Key Pharms. v. Hercon Lab’ys Corp., 161 F.3d 709, 716 (Fed. Cir. 1998). But

St. Jude reads too much into the Federal Circuit’s reasoning and thereby asks the Court

to read a limitation into the “sized and shaped” claim that is not required by the Federal

Circuit’s patentability finding. Rather than resting on the actual diameter of the frames,

                                             -7-
       CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 8 of 13




the Federal Circuit’s decision turned on whether the artificial valve was designed to be

inserted with or without the native valve removed. See St. Jude Medical, 977 F.3d at

1240–42.

       On appeal of the IPR on claims 1, 2, 6, and 8 of the ’782 Patent, Snyders argued, in

relevant part, that the PTAB’s construction of the “sized and shaped” limitation in Claim

1 was incorrect because the PTAB’s reading “covers frames sized and shaped for

installation with the native valve removed,” such as Bessler, “rather than only with the

troubled native valve remaining in place,” as for the ’782 Patent. Id. at 1240. The Federal

Circuit agreed with Snyders, finding that in contrast to Bessler, the ’782 Patent describes

a valve that is sized and shaped for insertion without removal of the native heart valve,

and therefore the ’782 Patent was not anticipated by Bessler. Id. at 1241. Nowhere in

the Federal Circuit decision did the court mention the size or dimension of the Snyders or

Bessler valves, and the opinion does not mention Bessler being larger than the ’782 Patent

frame, discuss measurements in centimeters, or cite the Bessler diameter. Thus, the

Federal Circuit’s patentability decision does not compel the Court to limit its construction

of “sized and shaped” to specific valve dimensions.


       B.     Prosecution Disclaimer

       Irrespective of the Federal Circuit’s reasoning, St. Jude argues that Snyders is

precluded from asking for its current proposed construction of the “sized and shaped”

limitation, which is not dependent on the diameter of the valve frame, because Snyders

                                            -8-
       CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 9 of 13




made dimensions-based arguments about the Bessler prior art to shore-up patentability

of the ’782 Patent during the IPR proceedings, and therefore cannot now advocate a

contrary position to save its infringement contentions. “The doctrine of prosecution

disclaimer precludes patentees from recapturing through claim interpretation specific

meanings disclaimed during prosecution.” SanDisk Corp. v. Memorex Prods., Inc., 415

F.3d 1278, 1286 (Fed. Cir. 2005) (cleaned up). Prosecution disclaimer, which applies to

representations made during IPR proceedings, see Aylus Networks, Inc. v. Apple Inc., 856

F.3d 1353, 1360 (Fed. Cir. 2017), limits claim terms only when a patentee makes “clear

and unmistakable prosecution arguments limiting the meaning of a claim term in order

to overcome a rejection”; ambiguous disclaimers—subject to more than one reasonable

interpretation—do not limit a claim term’s ordinary meaning, SanDisk, 415 F.3d at 1286–

87.

       Snyders did not make a clear and unmistakable argument that the “sized and

shaped” limitation should be defined based on dimensions. In its briefing at the PTAB,

Snyders distinguished the Bessler prior art because it:

              requires removal of the native heart valve prior to insertion of
              the [artificial] valve, so there is no ‘damaged heart valve
              having a plurality of cusps’ remaining to separate the
              ‘upstream region’ from the ‘downstream region.’. . . . At best,
              Bessler’s valve is ‘sized and shaped for insertion’ in the much
              larger space left following the excision and removal of a
              damaged heart valve, not ‘sized and shaped for insertion’ into
              a damaged heart valve having a plurality of cusps.




                                            -9-
         CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 10 of 13




(Winkels Decl. ¶ 4, Ex. 3 at 27, Docket No. 760-3 (cleaned up).) Likewise, on appeal to the

Federal Circuit, Snyders criticized the PTAB’s construction of the claim language because

“the [PTAB] found that [the ‘sized and shaped’] limitations were met by Bessler, even

though Bessler’s frame is sized and shaped for insertion into the larger space left following

removal of the cusps of the damaged heart valve.” (Winkels Decl. ¶ 2, Ex. 1 at 28, May

17, 2021, Docket No. 760-1.)

         St. Jude focuses on Snyders’s references to Bessler being sized and shaped for a

“larger space” to show that Snyders must be precluded from asserting its currently-

proposed construction because it does not depend on the dimensions of the valve. St.

Jude avers that, just as in Straight Path IP Group, Inc. v. Cisco Sys., Inc., these statements

amount to “clear-cut representations” which Snyders “cannot now disavow in order to

prove its infringement case.” No. 16-3463, 2017 WL 6372971, at *1 (N.D. Cal. Dec. 13,

2017).

         But the import of Snyders’s prior arguments is not so straightforward, as they could

be reasonably interpreted as based upon the status of the native valve—whether

removed or remaining in place—and the nature of the space for insertion, not the specific

dimensions recited by the Bessler prior art. In fact, it appears that it was St. Jude, not

Snyders, that first translated Snyders’s position into meaning that the Bessler prior art

disclosed a valve that was “too big” to anticipate the ’782 Patent. (See Antonelli Decl. ¶ 7,

Ex. 7 at 3, May 17, 2021, Docket No. 759-7.) And Snyders never referenced the specific


                                             -10-
       CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 11 of 13




1.5 centimeter threshold or 1.5 to 3.5 centimeter range which St. Jude now argues the

IPR history requires.

       As such, Snyders has not pigeonholed itself into an interpretation of the claim that

excludes valves larger than 1.5 centimeters or between 1. 5 to 3.5 centimeters, and the

Court will not limit construction of the “sized and shaped” claim such that valves the same

size as or larger than the dimensions of Bessler are necessarily excluded from its scope.


       C.     Claim Construction

       Finding that neither the Federal Circuit’s decision nor Snyders’s IPR arguments

constrain claim construction, the Court now turns to the limitation at issue to determine

its ordinary meaning based on the language of the claim and the patent specifications.

See Phillips, 415 F.3d at 1312–14.

       The language of the claim at issue makes no reference to the dimensions of the

valve frame, let alone limits the claim to frames smaller than 1.5 centimeters. Looking to

the rest of the patent, the patent shows that the dimensions-based limitation sought by

St. Jude is inconsistent with the preferred embodiment, (see ’782 Patent at Col. 5, Lines

55–63 (stating that dimensions of between 3 and 5 centimeters are preferred in some

instances, and between 2 and 3 centimeters in others)), and would invalidate dependent

claims, (see, e.g., id. Col. 13, Lines 52–59 (reciting dependent claims requiring frame

diameters of between 3 and 5 centimeters and 2 and 3 centimeters).)




                                           -11-
        CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 12 of 13




        Because independent claims, such as those containing the “sized and shaped”

limitation, are necessarily broader than dependent claims; constructions which invalidate

a preferred embodiment are disfavored, see Kaneka Corp. v. Xiamen Kingdomway Group

Co., 790 F.3d 1298, 1304 (Fed. Cir. 2015); and because there is no textual reference in the

claim with which to associate the centimeter ranges proposed, Zebco Corp., 175 F.3d at

990, the Court rejects St. Jude’s proposed construction of the “sized and shaped”

limitation based on the language of the limitation and the specification of the ’782 Patent.

        Instead, the Court will adopt Snyders’s proposed construction because it comports

with the plain language of the limitation and specification and, as discussed above, is

consistent with the Federal Circuit’s prior binding order, in which the court found that

the ’782 Patent language indicates that “sized and shaped” is meant to refer to a valve

fitting between the cusps of the intact native valve, and only excludes valves sized and

shaped for the space left after removal of the native valve. St. Jude Medical, 977 F.3d at

1241.    Further, contrary to St. Jude’s position that adopting Snyders’s proposed

construction would render the term superfluous, such an interpretation reinforces

the ’782 Patent’s explicitly-stated purpose of disclosing an artificial valve which can be

inserted into a space where the native valve remains. See id. at 1240–41.

        In sum, based on the plain language, intrinsic record, and binding Federal Circuit

IPR claim construction, the Court rejects St. Jude’s proposed claim construction, adopts




                                           -12-
      CASE 0:18-cv-02030-JRT-DTS Doc. 762 Filed 08/13/21 Page 13 of 13




Snyders’s proposed claim construction, and construes “sized and shaped” as “fitted for

insertion between the unremoved cusps of the damaged heart valve.”


                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that the Court hereby ADOPTS the construction of the “sized and

shaped” claim term as set forth in the Memorandum accompanying this Order.




      DATED: August 13, 2021                        _
      at Minneapolis, Minnesota.                     JOHN R. TUNHEIM
                                                         Chief Judge
                                                 United States District Court




                                         -13-
